Pfeifer, J.,
dissenting.
{¶ 49} The ways of government in Jefferson Township are not the same as those in Columbus or Cleveland or Cincinnati. And that is probably for the better. An informal, grassroots form of government like that in Jefferson Township should not be held to performing the administrative niceties that might be expected of local governments in larger, urban areas. This is not to say that township citizens and their governments should not be required to strictly comply with R.C. 519.12(H). However, this court should have an open mind as to what constitutes strict compliance. Pursuant to R.C. 519.12(H), the petitioners here had to file their petition with the township board of trustees, and the board of trustees had to certify the petition to the board of elections. The statute does not set forth strict requirements as to what constitutes “filing” or “certification.” Given the realities and limited resources of this particular township government, I would hold that both filing and certification were achieved here. This court ought not stand in the way of the exercise of pure democracy that this ease represents: an informed, interested electorate deciding how the future will unfold in their own community.
Vorys, Sater, Seymour & Pease, L.L.P., Joseph R. Miller, and John M. Kuhl, for relators.
Gerald L. Heaton, Logan County Prosecuting Attorney, for respondents.